UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-1190




In Re:   RAY ELBERT PARKER,

                                                          Petitioner.



         On Petition for Writ of Mandamus.    (CA-02-771-A)


Submitted:   March 20, 2003                 Decided:   March 27, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ray Elbert Parker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ray Elbert Parker petitions for a writ of mandamus. He seeks

an order from this court to set aside the magistrate judge’s order

and grant his motion to file an amended complaint.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.         See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic     remedy    and   should   only    be   used   in    extraordinary

circumstances.       See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.               See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     The relief sought by Parker is not available by way of

mandamus.    Accordingly, we deny the petition for writ of mandamus,

deny Parker’s motion for writ of error, and deny his motion for

transfer of entire district court record.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                              PETITION DENIED




                                      2